         Case 2:18-cv-02572-DDC-TJJ Document 13 Filed 10/29/18 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

LEAGUE OF UNITED LATIN AMERICAN
CITIZENS, KANSAS, and ALEJANDRO
RANGEL-LOPEZ

     Plaintiffs,

v.                                                        Case No. 2:18-cv-02572-DDC-TJJ

DEBORAH COX, FORD COUNTY CLERK, in
her official capacity;

     Defendant.

                            DEFENDANT’S MOTION
                 FOR IMMEDIATE TRANSFER TO WICHITA DIVISION
              AND FOR ACCELERATED CONSIDERATION OF THIS MOTION

         Defendant Deborah Cox, Ford County Clerk, pursuant to D. Kan. R. 40.2(e), respectfully

requests that the Court immediately transfer this matter to the Wichita Division because an

immediate hearing on Plaintiff’s Emergency Motion for a Temporary Restraining Order is

possible and the current forum, Kansas City Division, is substantially inconvenient to the parties

and witnesses. In support of this Motion, and in accordance with D. Kan. R. 7.1, Defendant

concurrently files her Memorandum in Support of this Motion.

         WHEREFORE, for the reasons set forth in her Memorandum in Support of this Motion,

Defendant respectfully requests that the Court transfer this matter to the Wichita Division.
       Case 2:18-cv-02572-DDC-TJJ Document 13 Filed 10/29/18 Page 2 of 3




                                              Respectfully Submitted,

                                              By: /s/ Bradley J. Schlozman
                                              Bradley J. Schlozman (KS Bar #17621)
                                              Mitchell L. Herren (KS Bar #20507)
                                              Jeffrey M. Kuhlman (KS Bar #26865)
                                              HINKLE LAW FIRM LLC
                                              1617 North Parkway, Suite 400
                                              Wichita, Kansas 67206
                                              Telephone: 316-267-2000
                                              Facsimile: 316-630-8466
                                              E-mail: bschlozman@hinklaw.com
                                              E-mail: mherren@hinklaw.com
                                              E-mail: jkuhlman@hinklaw.com

                                              Attorneys for Defendant

                                CERTIFICATE OF SERVICE

        I hereby certify that on this 29th day of October 2018, I electronically filed the foregoing
Defendant's Motion for Immediate Transfer to the Wichita Division and for Accelerated
Consideration of This Motion with the Clerk of the Court by using the CM/ECF system which
will send a notice of electronic filing to all attorneys of record in this case.

        Lauren Bonds
        ACLU Foundation of Kansas
        6701 West 64th Street, Suite 210
        Overland Park, Kansas 66202
        Telephone: 913-490-4110
        Facsimile: 913-490-4119
        E-mail: lbonds@aclukansas.org
        Attorneys for Plaintiffs

        Zal Kotval Shroff
        ACLU Foundation of Kansas
        125 North Market Street, Suite 1725
        Wichita, Kansas 67202
        Telephone: 316-636-7303
        E-mail: zshroff@aclukansas.org
        Attorneys for Plaintiffs




                                             Page 2 of 3
Case 2:18-cv-02572-DDC-TJJ Document 13 Filed 10/29/18 Page 3 of 3




 Mark P. Johnson
 Dentons US, LLP – KC
 4520 Main Street, Suite 1100
 Kansas City, Missouri 64111-7700
 Telephone: 816-460-2400 x 24502
 Facsimile: 816-531-7545
 E-mail: mark.johnson@dentons.com
 Attorneys for Plaintiffs

                                        /s/ Bradley J. Schlozman




                               Page 3 of 3
